Exhibit 10.24
 
SPONSORED RESEARCH COLLABORATION AGREEMENT




By and Between


University Health Network, an Ontario corporation


and


  VistaGen Therapeutics, Inc., a California corporation

 
 

--------------------------------------------------------------------------------

 
 
SPONSORED RESEARCH COLLABORATION AGREEMENT




This "Agreement" is entered into as of           , 2007 (the "Effective Date")
by and between University Health Network, an Ontario corporation incorporated
under the Toronto Hospital Act 1997, having a principal research office at 610
University Avenue, Ste. 7-504, Toronto, Ontario, Canada M5G 2M9 ("UHN") and
VistaGen Therapeutics, Inc., a California corporation, having its address at 384
Oyster Point Blvd., Suite 8, South San Francisco, California 94080 ("VistaGen").


RECITALS
 
    A. For purposes of this Agreement, the terms defined in Exhibit A shall have
the defined meaning as set forth in Exhibit A.
    B. Gordon Keller, M.D., Ph.D. f"Dr. Keller") is the Director of the McEwen
Center for Regenerative Medicine, a center within UHN; and Dr. Keller is
involved in developing embryonic stem cell technologies and is involved in the
Research Field.
    C. VistaGen has previously in-licensed some patentable inventions made by
Dr. Keller in the Research Field; and VistaGen is interested in additional
research and development in the Research Field.
    D. VistaGen, UHN, and Dr. Keller desire to enter into this Agreement for
funding and performing certain Research Projects in the Research Field, as
further described in this Agreement, in accordance with the terms of this
Agreement.
 
    WHEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained in this Agreement, the Parties hereby mutually agree as
follows:
 
    1. Definitions. The Parties hereby approve, adopt, and agree to the
definitions as set forth in Exhibit A to this Agreement, and to the definitions
as otherwise set forth in the body of this Agreement.
 
    2. Research Project One.


    2.1     Attached hereto as Exhibit B-l is a description of Research Project
One ("Project One"), together with a three-year budget for Project One. UHN and
Dr. Keller hereby agree to use reasonable and diligent efforts to perform the
Research Work as described in Exhibit B-l, using the Project Scientists listed
in Exhibit B-l. UHN shall be responsible for providing all equipment, reagents,
materials, facilities, and personnel necessary and appropriate for performing
and completing Project One in accordance with Exhibit B-l. If for any reason Dr.
Keller ceases to serve as the Principal Investigator for Project One, then the
Parties shall use reasonable efforts to select a replacement Principal
Investigator, subject to the mutual approval of both VistaGen and UHN. If such a
replacement is not promptly approved, the Research Work and funding for Project
One shall cease. The scope and nature of Project One as described in Exhibit B-l
may be modified only by the written approval of both UHN and VistaGen. UHN and
Dr. Keller shall have the authority and responsibility to perform and complete
the Research
Work as specified in Exhibit B-l for Project One to the best of their abilities,
and VistaGen shall provide such collaborative research support as is specified
in Exhibit B-l.
 
    2.2 Project Funding.



 
 

--------------------------------------------------------------------------------

 
 
 
VistaGen shall provide the funding to UHN to sponsor and support the Research
Work to be performed at UHN for Project One (as described in Exhibit B-l) in an
annual amount as set forth in Exhibit B-l for personnel and supplies, plus
indirect overhead costs for the fully burdened annual costs for all of the
Research Work for Project One (the "Project Funding"; note, all amounts in this
Agreement are quoted in US dollars unless otherwise noted). VistaGen shall fund
and pay said costs quarterly in advance, while UHN continues to perform the
Research Work for Project One. The first such quarterly installment shall be
paid within 30 days following the date when VistaGen receives written notice
from UHN that UHN has commenced the Research Work pursuant to Exhibit B-l. and
similar quarterly installments shall thereafter be paid while the Research Work
continues to be performed. In the event of any early termination of the Research
Work, UHN shall refund to VistaGen any unearned portion of any prepaid
installment.
 
    2.3 Reports.


       (a) UHN and Dr. Keller shall furnish to VistaGen periodic oral reports as
to the Research Work performed and the resulting data and findings (including,
without limitation, details in respect of any potential Resulting IP).
       (b) On a semi-annual basis, UHN and Dr. Keller shall furnish to VistaGen
a written report summarizing the Research Work performed, and the resulting
data, findings, and any potential Resulting IP.
       (c) Within sixty (60) days after the completion of the Research Work for
Project One or any earlier termination thereof, UHN and Dr. Keller (or Principal
Investigator, as appropriate) shall furnish to VistaGen a comprehensive final
report summarizing all of the Research Work performed, and the resulting data,
findings and any potential Resulting IP.
       (d) During the term of this Agreement, representatives of VistaGen may
meet with the Project Scientists at mutually convenient times and places to
discuss the Research Project and results of the Research Work, as well as
ongoing plans and any issues applicable to the continued Research Work for
Project One.


    3.      Option for Research Project Two and Research Project Three.


Attached hereto as Exhibit B-2 and Exhibit B-3 is a summary of two additional
Research Projects which the Parties would ultimately like to perform, pursuant
to additional funding from VistaGen. For a period of time ending on the first
anniversary of the Effective Date, VistaGen shall have the option to elect to
have UHN undertake and commence performance of the Research Work for Research
Project Two and/or Research Project Three. Upon receipt by UHN and Principal
Investigator of the written election by VistaGen to commence any such Research
Work, UHN and the Project Scientists (as listed in said Exhibits B-l and/or B-2)
shall commence to perform said Research Work. Upon UHN receiving said written
election, all of the terms set
forth in Section 2 of this Agreement (including, without limitation, the project
funding provisions of Section 2.2 and Exhibits B-2 and B-3) shall be applicable
to the Research Project identified in said written election (i.e., in respect of
Project Two and/or Project Three).


    4.      Intellectual Property Matters.
 
    4.1 Ownership. As between the Parties, any and all "Resulting IP" will be
solely owned by UHN. To the extent that any Resulting IP may, by operation of
law or otherwise, vest in the Project Scientists, each of them shall, at the
request (and expense) of UHN irrevocably assign and transfer any and all such
right(s), title and interest in said Resulting IP to UHN. For avoidance of
doubt, if an employee of VistaGen is a sole inventor or a co-inventor of any
patentable invention while he is not acting as a Project Scientist, then
VistaGen shall be the sole owner of said inventor's patent rights.

 
 

--------------------------------------------------------------------------------

 
 
    4.2 Invention Disclosure. Each and every Invention in respect of Resulting
IP (the "Resulting IP Invention") shall be disclosed, as soon as is reasonably
possible, by the Principal Investigator to UHN by way of written report. Upon
receipt of such written report, UHN shall disclose the Resulting IP Invention to
VistaGen by way of written notice (the "Invention Notice"). Such Invention
Notice shall be considered Confidential Information and shall contain sufficient
detail and shall be used solely to allow VistaGen to assess the patentability of
the Resulting IP Invention.
 
    4.3 Option to Patent and License Invention.


       (a) VistaGen shall have ninety (90) days after the date upon which
VistaGen receives the Invention Notice (the "Invention Notice Period") to
determine whether VistaGen will pay for the filing of a patent application (or
provisional application) for the Resulting IP Invention. In the event that
VistaGen determines that it will pay for a patent application for the Resulting
IP Invention disclosed in the Invention Notice, VistaGen shall send a written
notice to UHN, within the Invention Notice Period, of VistaGen's intention to
file one or more patent applications in respect of said Resulting IP Invention
(the "Patent Notice"). Such patent application shall be for such jurisdictions
as may be determined by VistaGen (in consultation from UHN), but shall be at
least for Canada and the United States. The Parties hereby agree that VistaGen
shall cause patent applications to be filed and prosecuted in the name of UHN,
at the expense of VistaGen, for those Resulting IP Inventions identified by
VistaGen in the Patent Notice (the "Patent Invention"). VistaGen shall provide
UHN with a copy of any such patent application.
       (b) With respect to each Patent Invention for which VistaGen files a
patent application (or provisional application) pursuant to Section 4.3(a),
VistaGen shall automatically acquire exclusive license rights to the Patent
Rights and all Resulting IP applicable to the Patent Invention, which license
rights shall be as set forth in the License Agreement attached hereto as Exhibit
C.
       (c) Upon the earlier of (i) the expiration of the Invention Notice Period
wherein UHN has not received a Patent Notice, (ii) UHN being advised by VistaGen
that it shall not be filing a patent application in respect of the Resulting IP
Invention, or (iii) UHN being
advised by VistaGen that it will be filing a patent application but only on
certain aspects of the Resulting IP Invention, UHN may nonetheless file a patent
application at its own expense for the Resulting IP Invention (i.e., in respect
of (i) and (ii) herein) or those aspects of the Resulting IP Invention in which
no patent application has been filed by VistaGen (i.e., in respect of (iii)
herein), and VistaGen shall have no further right to license said Resulting IP
Invention (or aspects thereof, as appropriate) or any subsequent patent issued
in respect of that Resulting IP Invention (or aspects thereof, as appropriate).
 
    5. Confidential Information. Each Party shall maintain the confidentiality
of, and shall not disclose or use, the other Party's Confidential Information,
except for purposes of performing the activities contemplated by this Agreement
or any applicable License Agreement which may be entered into by the Parties.
 
    6. Publishing. UHN Parties may publish or otherwise publicly disclose
information gained in the course of the Research Project and shall give VistaGen
the option of receiving a co-authorship or sponsorship acknowledgement, as
appropriate, in any such publication. Notwithstanding the foregoing, in order to
avoid premature disclosure of Resulting IP and Confidential Information and any
potential loss of potential Patent Rights as a result of premature public
disclosure, the UHN Parties will submit any prepublication drafts to VistaGen
for review and comment thirty (30) days prior to their planned submission for
publication. If such proposed publication contains information considered by
VistaGen to be patentable, the UHN Parties agree to withhold publication for a
reasonable time so that a patent application can be prepared and filed, but no
longer than sixty (60) days unless otherwise agreed to by UHN Parties in their
sole discretion.
 
    7. Term and Termination.



 
 

--------------------------------------------------------------------------------

 
 
    7.1 Term. The term of this Agreement shall be for three (3) years, subject
to renewal by mutual agreement, and subject to earlier termination as set forth
below, and subject to extensions for the remainder of any three-year term for
completion of Project Two or Project Three, if the Section 3 option is
exercised.
 
    7.2 Termination for Breach. If either Party materially breaches any
provision of this Agreement and fails to remedy such breach within thirty (30)
days after receipt of notice in writing of such breach from the other Party (or
such other time as the Parties may mutually consent to in writing), such other
Party, at its option, may terminate this Agreement by sending written notice of
termination of the breaching Party.
 
    7.3 VistaGen Termination for Specific Cause. Subject to the provisions of
Section 2.1 in respect of the selection of replacement the Principal
Investigator, if Principal Investigator is unable or unwilling to continue to
conduct Research Work and otherwise to perform his obligations under this
Agreement in connection with the Research Project(s), or, if Principal
Investigator's employment with UHN is terminated, or if Principal Investigator
fails to use reasonably diligent efforts to conduct the Research Project(s),
then VistaGen may terminate this Agreement upon thirty (30) days prior written
notice to UHN and Principal Investigator, whereupon VistaGen shall be under no
further obligation to make further monetary payments to UHN.
 
    7.4 UHN Termination Resulting From License Agreement Termination. UHN may
terminate this Agreement without prejudice, in its sole discretion, in the event
that any License Agreement hereunder this Agreement is prematurely terminated.
 
    7.5 UHN Termination Resulting From VistaGen Insolvency. UHN may terminate
this Agreement without prejudice, in its sole discretion, in the event that
VistaGen fails to carry on business in the normal course, files for creditor or
other such protection, or becomes insolvent.
 
    7.6 Effect of Termination. In the event of the expiration or earlier
termination of this Agreement, all rights and obligations which have already
accrued prior to such expiration or termination shall survive and remain in
effect, including without limitation those rights and obligations arising under
the following Sections: 2.2,2.3, 3 (last sentence), 4, 5, 6,
7.6 and 8.


    8.      General Provisions.
8.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
Force Majeure events.
 
    8.2 Notices. Any consent, notice or report required or permitted to be given
or made under this Agreement by one Party to the other Party shall be in
writing, delivered by any available means to such other Party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and shall be effective upon receipt by the
addressee.


If to UHN:                                University Health Network
610 University Avenue Suite 7-504 Toronto, Ontario Canada M5G2M9


With Copy to: Director
University Health Network
Office of Technology Development & Commercialization MaRS Centre, Heritage
Building 101 College Street, Suite 150 Toronto, Ontario Canada M5G 1L7



 
 

--------------------------------------------------------------------------------

 
 
 
If to VistaGen:                                 Chief Executive Officer
VistaGen Therapeutics, Inc. 384 Oyster Point Boulevard Suite 8
South San Francisco, CA 94080
With Copy to:                                 Knox Bell
DLA Piper US LLP
4365 Executive Drive, Suite 1100
San Diego, CA 92121
 
    8.3 Indemnification. Subject to Section 8.4, each Party agrees to be
responsible and to assume liability for its acts or omissions, and those of its
officers, directors, agents, employees, students, affiliates, and sublicensees
arising out of or as a result of, or in connection with the conduct of the
Research Project(s) (including, without limitation, the Research Work), to the
full extent required by law. A Party that is negligent or that breaches this
Agreement agrees to indemnify, defend and hold the other Party harmless from
liability resulting from the negligence or breach, including, without
limitation, legal fees and costs, and each party agrees to maintain reasonable
insurance coverage for such liabilities.
 
    8.4 Further Representations, Warrantees & Liability.


       (a) VistaGen represents and warrants to UHN that VistaGen has the power
to enter into this Agreement and to perform its obligations, and that VistaGen
has taken necessary action for the execution of this Agreement to constitute a
binding obligation enforceable against VistaGen.
       (b) UHN represents and warrants to VistaGen that UHN has the power to
enter into this Agreement and to perform its obligations, and that UHN has taken
necessary action for the execution of this Agreement to constitute a binding
obligation enforceable against UHN.
       (c) EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, UHN AND THE PRINCIPAL
INVESTIGATOR MAKE NO CONDITIONS, WARRANTEES, UNDERTAKINGS OF ANY KIND, INCLUDING
WITHOUT LIMITATION, THE ORIGINALITY OR ACCURACY OF THE RESEARCH PROJECT(S) AND
RESEARCH WORK, INTELLECTUAL PROPERTY, INVENTION(S) (INCLUDING, WITHOUT
LIMITATION, RESULTING IP INVENTION(S)), PATENT(S), OR PRODUCT(S) ARISING UNDER
THIS AGREEMENT OR THE OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE OF THE RESEARCH PROJECT(S), RESEARCH WORK, INTELLECTUAL PROPERTY,
INVENTION(S), PATENT(S) OR PRODUCT(S) ARISING THEREFROM.
       (d) UHN AND THE PRINCIPAL INVESTIGATOR SHALL NOT BE LIABLE FOR ANY
DIRECT, INDIRECT, CONSEQUENTIAL, OR OTHER DAMAGES SUFFERED BY VISTAGEN (AND ITS
AFFILIATE(S) AND SUBLICENSEES) OR ANY OTHERS RESULTING FROM THE USE OF THE
RESULTS OF, AND PRODUCTS ARISING FROM, THE RESEARCH PROJECT(S), RESEARCH WORK,
INTELLECTUAL PROPERTY, INVENTION(S) (INCLUDING, WITHOUT LIMITATION, RESULTING IP
INVENTION(S)), AND PATENTS. THE ENTIRE RISK AS TO THE DESIGN, DEVELOPMENT,
MANUFACTURE, SALE OR OTHER DISPOSITION AND PERFORMANCE OF ITS PRODUCTS, OR ANY
OTHER USE OR EXPLOITATION OF THE RESULTS OF, AND PRODUCTS ARISING FROM, THE
RESEARCH PROJECT(S),
RESEARCH WORK, INTELLECTUAL PROPERTY, INVENTION(S) (INCLUDING, WITHOUT
LIMITATION, RESULTING IP INVENTION(S)), AND PATENTS IS ASSUMED BY VISTAGEN.

 
 

--------------------------------------------------------------------------------

 
 
    8.5 Dispute Resolution.


       (a) The Parties agree to use reasonable best efforts to amicably resolve
among themselves any dispute arising out of this Agreement.
       (b) If the Parties are unable to resolve the dispute under Section
8.5(a), the dispute shall be referred to the Vice President, Research of UHN or
the Vice President's designate and the designate of VistaGen for their
discussion and resolution. The Parties may agree to mediation of the dispute
(procedural details and process to be determined by the Parties).
       (c) Any dispute which cannot be amicably settled by the Parties as
provided in Sections 8.5(a) and (b) shall be submitted to arbitration in
accordance with the provisions of the (Ontario) Arbitration Act, 1991, S.O.
1991, c.17, as amended from time to time. The arbitration will take place in the
city of Toronto (Ontario, Canada).
       (d) Notwithstanding the foregoing, either Party shall have the right,
without waiving any right or remedy available to such Party under this Agreement
or otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the mediator(s) or
arbitrator(s) hereunder, or pending the mediator(s)' or arbitrator(s)'
determination of any dispute, controversy or claim hereunder.
 
    8.6 Assignment. VistaGen shall not assign its rights or obligations under
this Agreement without the prior written consent of UHN; provided, however, that
VistaGen may, without such consent, assign this Agreement and its rights and
obligations hereunder (a) to any Affiliate, or (b) in connection with the
transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Agreement.
 
    8.7 Waivers and Amendments. No change, modification, extension, termination
or waiver of this Agreement, or any of the provisions herein contained, shall be
valid unless made in writing and signed by duly authorized representatives of
the parties hereto.
8.8 Entire Agreement. This Agreement embodies the entire agreement between the
parties and supersedes any prior representations, understandings and agreements
between the parties regarding the subject matter hereof. There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein.
 
    8.9 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.
 
    8.10 Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall     not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
 
    8.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Evidence of the execution
and delivery of this Agreement may be by a telecopy transmission to a Party of
the other Party's signed copy of this Agreement.
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the Effective Date.

 

Christopher J. Paige, PhD Vice President, Research University Health Network

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DEFINITIONS


"Confidential Information" shall mean, with respect to a Party, all information
(and all tangible and intangible embodiments thereof), that is owned or
controlled by such Party, is disclosed by or on behalf of such Party to the
other Party pursuant to this Agreement, and (if disclosed in writing or other
tangible medium) is marked or identified as confidential at the time of
disclosure to the receiving Party or (if otherwise disclosed) is identified as
confidential at the time of disclosure to the receiving Party. Notwithstanding
the foregoing, Confidential Information of a Party shall not include information
which, and only to the extent the receiving Party can establish by written
documentation, (a) has been generally known prior to disclosure of such
information by the disclosing Party to the receiving Party; (b) has become
generally known, without the fault of the receiving Party, subsequent to
disclosure of such information by the disclosing Party to the receiving Party;
(c) has been received by the receiving Party at any time from a source other
than the disclosing Party, rightfully having possession of and the right to
disclose such information free of confidentiality obligations; (d) has been
otherwise known by the receiving Party free of confidentiality obligations prior
to disclosure of such information by the disclosing Party to the receiving
Party; or (e) has been independently developed by employees or others on behalf
of the receiving Party without use of such information disclosed by the
disclosing Party to the receiving Party (each of the aforementioned (a) to (e) a
"Confidentiality Exception").


"Dr. Keller" shall mean Gordon Keller, M.D., Ph.D..


"Effective Date" shall have the meaning set forth in the preamble to this
Agreement.
 
"Force Majeure" means an event or circumstance arising outside of the reasonable
control of a party, such as any act of God, flood, natural disaster, embargo,
acts of civil or military authorities, terrorism, labor strikes, governmental
embargos, and governmental orders.


"Intellectual Property" or "IP" shall mean all inventions (whether or not
patentable), discoveries, trade secrets, Confidential Information, Know-How,
data, technology, formulae, methods, processes, protocols, techniques,
compositions, and other protectible intangible rights, together with all related
Patent Rights, copyrights, trade secret rights, and other legally enforceable
rights.


"Invention" shall mean any invention, discovery, know-how, technology or other
enhancement, whether or not patentable that is made or conceived by employees or
others on behalf of UHN or VistaGen, or both, in connection with the performance
of, and during the term of, the Research Project.


"Invention Notice" shall have the meaning as defined in Section 4.2.


"Invention Notice Period" shall have the meaning as defined in Section 4.3.
 
"Know-How" shall mean all trade secrets, know-how, data, information,
compositions and other technology (including, but not limited to, formulae,
procedures, protocols, techniques and results of experimentation and testing)
which are necessary or useful to make, use, develop, sell or seek regulatory
approval to market a composition, or to practice any method or process, at any
time claimed or disclosed in any issued patent or pending patent application
directly applicable to the Resulting IP, the Licensed Patent, the Licensed IP,
or the Licensed Products.



 
 

--------------------------------------------------------------------------------

 
 
"License Agreement" shall mean the license agreement (in the form attached
hereto as Exhibit C) which is activated upon VistaGen exercising its option to
license as set forth in Section 4.3, pursuant to which VistaGen is the
"Licensee" and UHN is the "Licensor".
 
"Licensed Patent" shall have the meaning as defined in the form License
Agreement attached hereto this Agreement as Exhibit C.
 
"Licensed IP" shall have the meaning as defined in the form License Agreement
attached hereto this Agreement as Exhibit C.
 
"Licensed Products" shall have the meaning as defined in the form License
Agreement attached hereto this Agreement as Exhibit C.


"Party" shall mean either VistaGen or UHN; and "Parties" shall mean both
VistaGen and UHN.


"Patent Rights" shall mean (a) all patents and patent applications worldwide
arising from Research Work, (b) all divisions, continuations,
continuations-in-part, that claim priority to, or common priority with, the
patent applications listed in clause (a) above or the patent applications that
resulted in the patents described in clause (a) above, and (c) all patents that
have issued or in the future issue from any of the foregoing patent
applications, including utility, model and design patents and certificates of
invention, together with any reissues, renewals, extensions or additions thereto
worldwide.


"Patent Notice" shall have the meaning as defined in Section 4.3.


"Patent Inventions" shall have the meaning as defined in Section 4.3.


"Person" shall mean an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.


"Principal Investigator" shall initially mean Gordon Keller, M.D., Ph.D., or
thereafter such other person as may be approved by both Parties to have primary
responsibility for performing the Research Work.


"Project Scientists" shall mean the Principal Investigator, and all other
persons who perform the Research Work of the Research Project(s) at UHN (but
excluding a VistaGen employee or consultant who is working in a VistaGen
laboratory or facility).


"Project Funding" shall mean the funding to be furnished by VistaGen to UHN
pursuant to, and as described in, Section 2.2 and as further detailed in
Exhibits B-l, B-2 and B-3 in respect of the Research Projects.


"Project One" shall mean the Research Project described in Exhibit B-l.
 
"Project Two" shall mean the Research Project described in Exhibit B-2.


"Project Three" shall mean the Research Project described in Exhibit B-3.


"Research Field" shall mean research involving embryonic stem cell technologies
relevant to the differentiation, growth, and expansion of embryonic stem (ES)
cells into mature cell types and cellular systems suitable for human and
veterinarian therapeutic applications and for applications in discovery,
screening, and development of drugs and/or other medical products useful for
humans and/or animals.


"Research Project(s)" shall mean the research performed by Project Scientists in
the Research Field as further specifically described in Exhibit A, consisting
initially of Project One, and if VistaGen exercises its option under Section 3,
then also including Project Two and/or Project Three.


"Research Work" shall mean the research activities to be performed at UHN by the
Project Scientists directly and specifically in the performance of the Research
Project(s) described in Exhibit B-l (and/or Exhibit B-2 and/or Exhibit B-3).
 
"Resulting IP" shall mean all Intellectual Property that results from the
performance of the Research Work by the Project Scientists.


"UHN Parties" shall mean UHN and the Project Scientists.

 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B-l
 
RESEARCH PROJECT ONE
 
    1.  Development of Drug Discovery and Screening Approaches with hESC-derived
Cardiomyocvtes.
The overall goal of these studies is to establish methods and applications for
the use of human embryonic stem cell (hESC)-derived cardiomyocytes in drug
discovery, drug screening and drug toxicology assessment. The predominate cell
lines to be used are HI (NIH code WA01) and HES2 (NIH code ES02). The overall
goal of these studies is to establish methods and applications for the use of
human embryonic stem cell (hESC)-derived cardiomyocytes in drug discovery, drug
screening and drug toxicology platforms. This project builds on recent studies
from our lab that developed new methods for the efficient and reproducible
generation of cardiomyocytes from hESC. The project will focus on addressing the
following issues: 1) to characterize the functional and maturational status of
the hESC-derived cardiomyocytes in vitro, 2) to develop methods for the large
scale use of hESC-derived cardiomyocytes in drug discovery and screening, 3)
provide cells and methods for the study of response of cardiomyocytes to select
known and compounds that effect their biology and functional activity, 4)
provide cells and methods for the use and validation of cardiomyocytes as
predictive toxicology screening assays. This project builds on recent studies
from our lab that developed new methods for the efficient and reproducible
generation of cardiomyocytes from hESC. The project will focus on addressing the
following issues: 1) to characterize the functional and maturational status of
the hESC-derived cardiomyocytes in vitro, 2) to develop methods for the large
scale use of hESC-derived cardiomyocytes in drug discovery and screening, 3)
provide cells and methods for the study of response of cardiomyocytes to select
known and compounds that effect their biology and functional activity, 4)
provide cells and methods for the use and validation of cardiomyocytes as
predictive toxicology screening assays.
 
    2. Payment Schedule:


       (a) $ 175,000      per year for personnel and supplies
       (b) $ 70,000      per year for 40% indirect overhead costs
       (c) $245,000      total fully burdened annual costs
       (d)  VistaGen shall make quarterly payments in the sum of $61,250,
payable quarterly in advance
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2


RESEARCH PROJECT TWO
 
    1. Human ES Cell-derived Hepatocytes. Work Plan to be specified later,
subject to mutual approval by both parties and Principal Investigator.
 
    2. Payment Schedule:


       (a) $ 175,000      per year for personnel and supplies
       (b) $ 70,000      per year for 40% indirect overhead costs
       (c) $245,000      total fully burdened annual costs
       (d)  VistaGen shall make quarterly payments in the sum of $61,250,
payable quarterly in advance
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-3


RESEARCH PROJECT THREE
 
    1. Human ES Cell-derived Beta-islet Cells. Work Plan to be specified later,
subject to mutual approval by both parties and Principal Investigator.
 
    2. Payment Schedule:


       (a) $ 175,000      per year for personnel and supplies
       (b) $ 70,000      per year for 40% indirect overhead costs
       (c) $245,000      total fully burdened annual costs
       (d)  VistaGen shall make quarterly payments in the sum of $61,250,
payable quarterly in advance
  

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C LICENSE AGREEMENT

 
 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT
dated                             , 2007


between




UNIVERSITY HEALTH NETWORK (as "Licensor")


and


VistaGen THERAPEUTICS, INC. (as "Licensee")

 
 

--------------------------------------------------------------------------------

 

 
LICENSE AGREEMENT


    THIS LICENSE AGREEMENT (this "Agreement") is dated as of(the "Effective
Date"), and is entered into by and between (i) University Health Network, an
Ontario corporation, incorporated under the Toronto Hospital Act 1997
("Licensor"), having a research office at 610 University Avenue, Suite 7-504,
Toronto, Ontario, Canada M5G 2M9, and (ii) VistaGen Therapeutics, Inc., a
California corporation ("Licensee"), having a place of business at 384 Oyster
Point Boulevard, Suite 8, South San Francisco, California 94080.


    WHEREAS, Licensor owns or has rights in the Licensed IP (as defined in
Exhibit B).


    WHEREAS, Licensee desires to obtain an exclusive license under Licensor's
rights in the Technology on the terms and conditions set forth below.


    NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
 
    1. DEFINITIONS


For purposes of this Agreement, the terms defined in Exhibit A shall have the
defined meanings set forth in Exhibit A. Unless otherwise noted, all dollar
amounts are quoted in US dollars.
 
    2. REPRESENTATIONS AND WARRANTIES
   

    2.1           Mutual Representations and Warranties. Each Party hereby
represents and
warrants to the other Party as follows:
 
    2.1.1 Such Party is a corporation duly organized, validly existing and in
good standing under the laws of the state, province or country in which it is
incorporated.
 
    2.1.2 Such Party (a) has the corporate power and authority and the legal
right to enter into this Agreement and to perform its obligations hereunder, and
(b) has taken all necessary corporate action on its part to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
such Party in accordance with its terms.
 
    2.1.3 All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
in connection with this Agreement have been obtained.
 
    2.1.4 The execution and delivery of this Agreement and the performance of
such Party's obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations, and (b) do not conflict with, or
constitute a default under, any contractual obligation of it.



 
 

--------------------------------------------------------------------------------

 
 
    2.2           Licensor Representations and Warranties. Licensor hereby
represents andwarrants to Licensee that, as of the Effective Date, Licensor, to
the best of its knowledge, (a) isthe sole owner of the Licensed IP, and (b)
other than as noted in Exhibit C, has not granted to any Third Party any license
or other interest in the Licensed IP, and (c) is not aware of any Third Party
patent, patent application or other intellectual property rights (other than any
inventions identified as prior art in the patents or patent applications
licensed to Licensee hereunder) that would be infringed (i) by practicing any
process or method or by making, using or selling any composition which is
claimed or disclosed in the Licensed IP, or (ii) by making, using or selling
Licensed Products (but only to the extent that the making, using or selling of
Licensed Products is covered by Licensed IP), and (d) is not aware of any
infringement or misappropriation by a Third Party of the Licensed IP.
Notwithstanding the foregoing, Licensor is under no duty , obligation or
requirement to perform or conduct any legal inquiry or other search, analyses or
assessment pertaining to patentability, validity, infringement and/or legal
status in respect of any Licensed IP and Licensed Patents.


3.           LICENSE GRANT
 
3.1 Licensed IP. Subject to Section 3.3, Licensor hereby grants to Licensee an
exclusive license (with the right to grant sublicenses through multiple tiers)
under the Licensed IP to conduct research and to develop, make, have made, use,
offer for sale, sell and import Licensed Products, worldwide and for all fields
of use. Licensee shall promptly provide to Licensor a copy of any Sublicense
Agreement. The grant of any such Sublicense Agreement will not relieve Licensee
of its obligations under this Agreement.
 
    3.2 Availability of the Licensed IP. Licensor shall provide to Licensee with
a copy of all information available to Licensor relating to the Licensed IP.
 
    3.3 Reserved Right. Licensor reserves and retains the non-exclusive,
sublicenseable right to use the Licensed IP for non-commercial research purposes
and/or academic educational purposes, without any financial obligation to
Licensee for so using the Licensed IP.


    4.           FINANCIAL CONSIDERATIONS


    4.1     Development-Based Milestone Payments. At such time as Licensee (or
its Affiliates or Sublicensees) achieve a Milestone Event as described below for
a specific Licensed Product, Licensee shall pay to Licensor the Milestone
Payment specified below. The specified milestone payment shall be made within
thirty (30) days after the occurrence of the Milestone Event.
 
       A.  "Milestone Event" for Therapeutic- "Milestone Related Licensed
Product *Payment" OJS$)


    (1)  Acceptance by FDA (first country) of$ 150,000
  filing ofIND
    (2)  First patient enrolled for Phase II Clinical$250,000
  Trial
    (3)  First patient enrolled for Phase III Clinical$ 1,500,000
  Trial
    (4)  FDA (first country) Final Approval of$2,000,000
  NDA for Licensed Product
 
       B.  "Milestone Event" for Service-Related "Milestone Licensed
ProductPayment" (US$)

 
 

--------------------------------------------------------------------------------

 
 
          (1)   First anniversary of execution of an    $50,000 ** agreement in
respect of (in whole or in part) a Service-Related Licensed Product.


          For the purpose of this Section 4.1 "Final Approval" shall mean
approval by the FDA for marketing a Therapeutic-Related Licensed Product that is
not conditioned on any other event (or if an approval is conditioned upon an
event, then the occurrence of that event), provided, however, such other events
shall specifically not include FDA requirements to conduct post marketing
studies and any requirement for such post marketing studies shall not be deemed
to delay the Final Approval.


           * Once a Milestone Payment has been made for a specific Licensed
Product, if there are later modifications, improvements, reformulations,
combinations, or other changes using the same molecule which constitutes said
Licensed Product (i.e., a "Related Product"), then no duplicate Milestone
Payment will be owed when that Related Product achieves the same Milestone Event
for which the Milestone Payment was previously made for said specific Licensed
Product. Similarly, if there is a failure in product development, resulting in
the substitution or replacement of the failed molecule with a new molecule, to
the extent that a Milestone Event had previously been achieved by the failed
molecule and the corresponding Milestone Payment paid, then no duplicate
Milestone Payment will be owed when the new molecule achieves the same Milestone
Event for which the Milestone Payment was previously made for the failed
molecule.


          ** But not more than 10% of the annual revenues received from said
agreement, continuing annually until the cumulative aggregate of said 10%
payments reach $50,000.


    4.2 Royalties.


    4.2.1   Royalty Rate. Licensee shall pay to Licensor three percent (3%) of
the first $25 million of Revenues received by Licensee or its Affiliates, and
two percent (2%) of
all additional Revenues received by Licensee or its Affiliates, subject to
reductions pursuant to Sections 4.2.2 and 4.2.3.
 
    4.2.2 Third Party Royalties. If Licensee or its Affiliates is required to
pay royalties to any Third Party that are, in the opinion of an independent
patent attorney (reasonably acceptable to both parties), necessary to practice
the inventions claimed in the Licensed IP, then Licensee shall have the right to
credit such Third Party royalty payments against the royalties owing to Licensor
under Section 4.2.1; provided, however, that the foregoing credits shall not
reduce the amount of the royalties payable to Licensor under Section 4.2.1 above
by more than fifty percent (50%).
 
    4.2.3 Combination Products. If a Product consists of (i) components that are
covered by Licensor's Valid Claims, plus (ii) additional active pharmaceutical
agents, or functional components reasonable necessary for formulation or
delivery of the Product that are not covered by a Valid Claim, but that are
covered by a valid claim of a Third Party patent, then for purposes of the
royalty payments under Section 4.2.1, the Revenues shall be equitably allocated
between the components covered by Licensor's Valid Claim and the components
covered by the Third Party patent, with only the portion of Revenues allocated
to Licensor's Valid Claims being used for purposes of the royalty calculation in
Section 4.2.1 for such combination Product. To the extent the parties are unable
to agree on the equitable allocation described above, any dispute shall be
resolved in accordance with Section 12.3 of this Agreement. Notwithstanding the
aforementioned, the foregoing allocation shall not reduce the amount of the
royalties payable to Licensor under Section 4.2.1 above by more than fifty
percent (50%).



 
 

--------------------------------------------------------------------------------

 
 
    5.       ROYALTY REPORTS. PAYMENTS. AND ACCOUNTING
 
    5.1 Royalty Reports. Within sixty (60) days after the end of each calendar
quarter during the term of this Agreement following the receipt by Licensee or
its Affiliates of Revenues, Licensee shall furnish to Licensor a quarterly
written report showing in reasonably specific detail (a) the calculation of
Revenues for such quarter; and (b) the calculation of the royalties that shall
have accrued based upon such Revenues.
 
    5.2 Payment Terms. Royalties shown to have accrued by each royalty report
provided for under Section 5.1 above shall be due on the date such royalty
report is due.
 
    5.3 Audits.


    5.3.1   Upon the written request of Licensor and not more than once in each
calendar year, Licensee and its Affiliates shall permit an independent certified
public accounting firm of nationally recognized standing selected by Licensor
and reasonably acceptable to Licensee, at Licensor's expense, to have access
during normal business hours to such of the financial records of Licensee and
its Affiliates as may be reasonably necessary to verify the accuracy of the
payment reports hereunder for the eight (8) calendar quarters immediately prior
to the date of such request (other than records for which Licensor has already
conducted an audit under this Section).
 
    5.3.2 If such accounting firm concludes that additional amounts were owed
during the audited period, Licensee shall pay such additional amounts within
thirty (30) days after the date Licensor delivers to Licensee such accounting
firm's written report so concluding. The fees charged by such accounting firm
shall be paid by Licensor; provided, however, if the audit discloses that the
royalties paid by Licensee for such period were more than seven percent (7%)
below the royalties actually due and payable for such period, then Licensee
shall pay the reasonable fees and expenses charged by such accounting firm.
 
    5.3.3 Licensor shall cause its accounting firm to retain all financial
information subject to review under this Section 5.3 in strict confidence;
provided, however, that Licensee shall have the right to require that such
accounting firm, prior to conducting such audit, enter into an appropriate
non-disclosure agreement with Licensee regarding such financial information. The
accounting firm shall disclose to Licensor only whether the reports are correct
or not and the amount of any discrepancy. No other information shall be shared.
Licensor shall treat all such financial information as Licensee's Confidential
Information


    6.      RESEARCH AND DEVELOPMENT OBLIGATIONS
 
    6.1 Research and Development Efforts. Licensee (together with its Affiliates
and Sublicensees) shall use its commercially reasonable efforts to conduct such
research, development and preclinical and human clinical trials as Licensee
reasonably determines are necessary or desirable to obtain regulatory approval
to manufacture and market such Licensed Products as Licensee reasonably
determines are commercially feasible; and Licensee (together with its Affiliates
and Sublicensees) shall use its commercially reasonable efforts to obtain
regulatory approval to market, and following approval to commence marketing and
to market each such Licensed Product as Licensee reasonably determines are
commercially feasible.
 
    6.2 R&D Plan. Within three (3) months after the Effective Date, Licensee
shall furnish to Licensor a copy of Licensee's Research and Development Plan
("R&D Plan") for Licensed Products; and a status and progress report as to
Licensee's implementation of the R&D Plan shall be furnished to Licensor
annually thereafter, together with an update for the R&D Plan for the next year.
The parties acknowledge that the R&D Plan will represent the optimal and desired
goals and timeline for development of the Licensed Products, and that there is
no guarantee of achieving the goals within said timeline.

 
 

--------------------------------------------------------------------------------

 
 
    6.3 Records. Licensee shall maintain records, in sufficient detail and in
good scientific manner, which shall reflect all work done and results achieved
in the performance of its research and development regarding the Licensed
Products.
 
    6.4 Reports. By April 1 of each calendar year during the term of this
Agreement, Licensee shall prepare and deliver to Licensor a written summary
report which shall describe (a) the research performed to date employing the
Licensed IP, (b) the progress of the development, and testing of Licensed
Products in clinical trials, and (c) the status of obtaining regulatory
approvals to market Licensed Products.
 
    7. CONFIDENTIALITY
 
    7.1 Confidential Information. The reports finished by Licensee to Licensor
pursuant to Sections 4, 5 and 6 shall be treated as Licensee's Confidential
Information. During the term of this Agreement, and for a period of five (5)
years following the expiration or earlier termination hereof, Licensor shall
maintain in confidence all Confidential Information of Licensee that is
disclosed to Licensor, and shall not use, disclose or grant the use of the
Confidential Information except on a need-to-know basis to those directors,
officers, employees and agents, to the extent such disclosure is reasonably
necessary in connection with exercising its rights under this Agreement.
   
    7.2 Terms of this Agreement. Except as otherwise required by applicable
laws, Licensor and Licensee shall not disclose any terms or conditions of this
Agreement to any Third Party without the prior consent of the other Party.
Notwithstanding the foregoing, Licensor may disclose the existence of this
Agreement and the general nature of the Licensed IP covered by this Agreement
(without disclosing any financial terms); and Licensee may disclose the term of
this Agreement to any existing or prospective investor or business associate who
has a need to know, subject to a customary confidentiality agreement.


    8. PATENTS
 
    8.1 Patent Prosecution and Maintenance. Licensee shall have the right to
control, at its sole cost, the preparation, filing, prosecution and maintenance
of all patents and patent
applications in respect of Licensed Patents in the Territory and shall be solely
responsible for all costs incurred in the preparation, filing, prosecution and
maintenance of such patents and patent applications from the Effective Date
through the termination of this Agreement. All such applications in respect of
Licensed Patents shall be filed in the name of Licensor. Licensee shall give
Licensor an opportunity to review and comment on the text of each patent
application subject to this Section 8.1 before filing, and shall supply Licensor
with a copy of such patent application as filed, together with notice of its
filing date and serial number. Licensor shall cooperate with Licensee, execute
all lawful papers and instruments and make all rightful oaths and declarations
as may be necessary in the preparation, prosecution and maintenance of all
patents and other filings referred to in this Section 8.1. If Licensee, in its
sole discretion, decides to abandon the preparation, filing, prosecution or
maintenance of any patent or patent application in respect of Licensed Patents,
then Licensee shall notify Licensor in writing thereof and following the date of
such notice (a) Licensor shall be responsible for and shall control, at its sole
cost, the preparation, filing, prosecution and maintenance of such patents and
patent applications, and (b) Licensee shall thereafter have no license under
this Agreement to such patent or patent application.
 
    8.2 Notification of Infringement. Each Party shall notify the other Party of
any substantial infringement known to such Party of any Licensed Patents and
shall provide the other Party with the available evidence, if any, of such
infringement.

 
 

--------------------------------------------------------------------------------

 
 
    8.3 Enforcement of Patent Rights. Licensee, at its sole expense, shall have
the right to determine the appropriate course of action to enforce Licensed
Patents or otherwise abate the infringement thereof, to take (or refrain from
taking) appropriate action to enforceLicensed Patents, to defend any declaratory
judgments seeking to invalidate or hold the Licensed Patents unenforceable, to
control any litigation or other enforcement action and to enter into, or permit,
the settlement of any such litigation, declaratory judgments or other
enforcement action with respect to Licensed Patents, in each case in Licensee's
own name and, if necessary for standing purposes, in the name of Licensor and
shall consider, in good faith, the interests of Licensor in so doing. If
Licensee does not, within six (6) months after receipt of notice from Licensor,
abate the infringement or file suit to enforce the Licensed Patents against at
least one infringing Party , Licensor shall have the right to take whatever
action it deems appropriate to enforce the Licensed Patents; provided, however,
that, within thirty (30) days after receipt of notice of Licensor's intent to
file such suit, Licensee shall have the right to jointly prosecute such suit and
to fund up to one-half (V2) the costs of such suit. The Party controlling any
such joint enforcement action shall not settle the action or otherwise consent
to an adverse judgment in such joint action that diminishes the rights or
interests of the non-controlling Party without the prior written consent of the
other Party. All monies recovered upon the final judgment or settlement of any
such suit to enforce the Licensed Patents shall be shared in relation to the
damages (including attorneys' fees and expenses for the enforcement action)
incurred by each Party as a result of such infringement; and such recovery shall
not be treated as Revenues for purposes of Section 4.2.1. Notwithstanding the
foregoing, to the extent any part of the recovery includes a reasonable royalty
payable to Licensee, such royalty amounts shall be deemed Revenue on which
Licensee will pay a royalty to Licensor in accordance with Section 4.2.1.


    8.4     Cooperation. In any suit to enforce and/or defend the Licensed
Patents pursuant to this Section 8, the Party not in control of such suit shall,
at the request and expense of the controlling Party, reasonably cooperate and,
to the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.


    9. TERMINATION
 
    9.1 Expiration. Subject to Sections 9.3 and 9.4 below, this Agreement shall
expire on the expiration of Licensee's obligation to make payments to Licensor
under Section 4 above. The license grant under Section 3.1 shall be effective at
all times prior to such expiration.
 
    9.2 Termination by Mutual Consent. The Parties may terminate this Agreement
at any time by mutual consent, which consent shall be evidenced by a written
agreement or other such documentation duly executed by both Parties.
 
    9.3 Termination by Licensee. Licensee may terminate this Agreement, in its
sole discretion, upon thirty (30) days prior written notice to Licensor,
provided, however, Licensee shall remain liable for any payments accrued under
this Agreement prior to the date of termination.
 
    9.4 Termination for Cause. Except as otherwise provided in Section 11,
Licensor may terminate this Agreement upon or after the breach of any material
provision of this Agreement by Licensee, if Licensee has not cured such breach
within ninety (90) days after receipt of express written notice thereof by
Licensor; provided, however, if any default is not capable of being cured within
such ninety (90) day period and Licensee is diligently undertaking
to cure such default as soon as commercially feasible thereafter under the
circumstances, Licensor shall have no right to terminate this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
    9.5 Termination Upon Licensee Insolvency. This Agreement shall terminate at
least one day prior to the occurrence of any of the following events: (i) the
Licensee files a voluntary petition in bankruptcy or insolvency or shall
petition for reorganization under the bankruptcy law, or makes a general
assignment for the benefit of creditors, or otherwise acknowledges insolvency or
is adjudged bankrupt; (ii) the Licensee consents to an involuntary petition in
bankruptcy or if a receiving order is given against it under any applicable
bankruptcy/insolvency law in a jurisdiction; (iii) the appointment of a receiver
or other similar representative for the Licensee by a court of competent
jurisdiction; or (iv) Licensee fails to carry on business in the normal course.
 
    9.6 Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation accruing prior to such
expiration or termination, and the provisions of Sections 1, 2, 5,7, 9.1, 9.6,
10 and 12 shall survive the expiration or termination of this Agreement. Upon
any termination of this Agreement, Licensor shall grant a direct license to any
sublicense of Licensee hereunder having the same scope as such sublicense and on
terms and conditions no less favorable to such Sublicensee than the terms and
conditions of this Agreement, provided that such Sublicensee is not in default
of any applicable obligations under this Agreement and agrees in writing to be
bound by the terms and conditions of such direct license. Upon any termination
of this Agreement, for a period of six (6) months thereafter, Licensee (and its
Affiliates and Sublicensees) shall continue to be entitled to finish production
of any Products which were in process at the time of termination, and Licensee
(and its Affiliates and Sublicensees) shall be entitled to sell all Products
which were in inventory or in process at the time of termination, so long as
Licensee (and its Affiliates and Sublicensees) continues to make the reports and
pay the scheduled royalties for said sales as set forth in this Agreement.


    10. INDEMNIFICATION
 
    10.1 Indemnification. Licensee shall defend, indemnify and hold Licensor
(which for purposes of clarity, is recognized to include, without limitation,
its directors, officers, employees, research trainees, students and agents)
harmless from all losses, liabilities, damages and expenses (including
attorneys' fees and costs) incurred as a result of any claim, demand, action or
proceeding arising out of any breach of this Agreement by Licensee, any damages
or personal injury resulting from the use, application of, distribution, sale or
other exploitation of the Licensed IP, Licensed Patents and the Licensed Product
by Licensee, its Affiliates or Sublicensees, or the gross negligence or willful
misconduct of Licensee in the performance of its obligations under this
Agreement, except in each case to the extent arising from the gross negligence
or willful misconduct of Licensor or the breach of this Agreement by Licensor.
 
    10.2 Procedure. Licensor promptly shall notify Licensee of any liability or
action in respect of which Licensor intends to claim such indemnification, and
Licensee shall have the right to assume the defense thereof with counsel
selected by Licensee. The indemnity agreement in this Section 10 shall not apply
to amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the consent of Licensee, which
consent shall not be withheld unreasonably. The failure to deliver notice to
Licensee within a reasonable time after the commencement of any such action, if
prejudicial to its ability to defend such action, shall relieve Licensee of any
liability to Licensor under this Section 10, but the omission so to deliver
notice to Licensee will not relieve it of any liability that it may have to
Licensor otherwise than under this Section 10. Licensor under this Section 10,
its employees and agents, shall cooperate fully with Licensee and its legal
representatives in the investigation and defense of any action, claim or
liability covered by this indemnification.


    10.3           Insurance. During the term of this Agreement, Licensee shall
maintain at
its own expense:

 
 

--------------------------------------------------------------------------------

 
 
    10.3.1 Comprehensive general liability insurance for claims for damages
arising from bodily injury (including death) and property damages caused by, or
arising out of, acts or omissions of its employees, in such amounts as are
customary and reasonable in the Licensee's industry.
 
    10.3.2 Product liability insurance in such amounts as are customary and
reasonable in the Licensee's industry.
 
    10.3.3 Maintenance of such insurance coverage shall not relieve Licensee of
any responsibility under this Agreement for damage in excess of the insurance
limits.


    10.4 Certificates of Insurance. Licensee shall furnish or cause to be
furnished to Licensor a certificate of such insurance promptly upon request by
Licensor. Each such certificate shall name Licensor an additional named insured.
 
    10.5 Notice of Cancellation or Expiration. Any such insurance policy shall
provide that the insurer will give Licensor at least sixty (60) days prior
written notice of any impending cancellation, nonrenewal, expiration, or
reduction in coverage of the insurance.


    11. FORCE MAJEURE
Neither Party shall be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from Force Majeure
events.
 
    12. GENERAL PROVISIONS
 
    12.1    Notices. Any consent, notice or report required or permitted to be
given or made under this Agreement by one Party to the other Party shall be in
writing, delivered by any available means to such other Party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and shall be effective upon receipt by the
addressee.


If to Licensor:


University Health Network 610 University Avenue
Suite 7-504 Toronto, Ontario Canada M5G 2M9
With Copy to:


Director
University Health Network
Office of Technology Development & Commercialization MaRS Centre, Heritage
Building 101 College Street, Suite 150 Toronto, Ontario Canada M5G 1L7
If to Licensee:


Chief Executive Officer VistaGen Therapeutics, Inc. 384 Oyster Point Boulevard
Suite 8
South San Francisco, CA 94080


With Copy to:


Knox Bell
DLA Piper US LLP
4365 Executive Drive, Suite 1100
San Diego, CA 92121



 
 

--------------------------------------------------------------------------------

 
 
    12.2   Further Representations, Warranties & Liability.


       (a)    Licensee represents and warrants to Licensor that Licensee has the
power to enter into this Agreement and to perform its obligations, and that
Licensee has taken necessary action for the execution of this Agreement to
constitute a binding obligation enforceable against Licensee.

       (b)    Licensor represents and warrants to Licensee that Licensor has the
power to enter into this Agreement and to perform its obligations, and that
Licensor has taken necessary action for the execution of this Agreement to
constitute a binding obligation enforceable against Licensor.

       (c)    EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
LICENSOR MAKES NO CONDITIONS, WARRANTEES, UNDERTAKINGS OF ANY KIND, INCLUDING
WITHOUT LIMITATION, THE ORIGINALITY OR ACCURACY OR PATENTABILITY OR VALIDITY OR
NONINFRINGEMENT OF THE LICENSED PATENT(S), LICENSED IP, OR LICENSED PRODUCT(S)
ARISING UNDER, OR OTHERWISE THE SUBJECT MATTER OF, THIS AGREEMENT OR THE
OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE LICENSED
PATENT(S), LICENSED IP, OR LICENSED PRODUCT(S) ARISING UNDER, OR OTHERWISE THE
SUBJECT MATTER OF THIS AGREEMENT.
       (d)   LICENSOR SHALL NOT BE LIABLE FOR ANY DIRECT, INDIRECT,
CONSEQUENTIAL, OR OTHER DAMAGES SUFFERED BY LICENSEE (AND ITS AFFILIATE(S) AND
SUBLICENSEES) OR ANY OTHERS RESULTING FROM THE USE OF THE OF THE LICENSED
PATENT(S), LICENSED IP, OR LICENSED PRODUCT(S) ARISING UNDER, OR OTHERWISE THE
SUBJECT MATTER OF THIS AGREEMENT. THE ENTIRE RISK AS TO THE DESIGN, DEVELOPMENT,
USE, EXPLOITATION, MANUFACTURE, SALE OR OTHER DISPOSITION AND PERFORMANCE IN
RESPECT OF THE LICENSED PATENT(S), LICENSED IP, OR LICENSED PRODUCT(S) ARISING
UNDER, OR OTHERWISE THE SUBJECT MATTER OF THIS AGREEMENT IS ASSUMED BY LICENSEE.
 
    12.3 Dispute Resolution.


       (a) The Parties agree to use reasonable best efforts to amicably resolve
among themselves any dispute arising out of this Agreement.
       (b) If the Parties are unable to resolve the dispute under Section
8.5(a), the dispute shall be referred to the Vice President, Research of
Licensor or the Vice President's designate and the designate of Licensee for
their discussion and resolution. The Parties may agree to mediation of the
dispute (procedural details and process to be determined by the Parties).
       (c) Any dispute which cannot be amicably settled by the Parties as
provided in Sections 8.5(a) and (b) shall be submitted to arbitration in
accordance with the provisions of the (Ontario) Arbitration Act, 1991, S.O.
1991, c. 17, as amended from time to time. The arbitration will take place in
the city of Toronto (Ontario, Canada).
       (d) Notwithstanding the foregoing, either Party shall have the right,
without waiving any right or remedy available to such Party under this Agreement
or otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the mediator(s) or
arbitrator(s) hereunder, or pending the mediator(s)' or arbitrator(s)'
determination of any dispute, controversy or claim hereunder.

 
 

--------------------------------------------------------------------------------

 
 
    12.4 Assignment. Licensee shall not assign its rights or obligations under
this Agreement without the prior written consent of Licensor; provided, however,
that Licensee may, without such consent, assign this Agreement and its rights
and obligations hereunder (a) to any Affiliate, or (b) in connection with the
transfer or sale of all or substantially all of its business to which this
Agreement relates, or in the event of its merger, consolidation, change in
control or similar transaction. Notwithstanding the aforementioned, Licensee
shall remain responsible for the performance of all obligations under this
Agreement (including, without limitation, the payment of royalties to Licensor).
 
    12.5 Waivers and Amendments. No change, modification, extension, termination
or waiver of this Agreement, or any of the provisions herein contained, shall be
valid unless made in writing and signed by duly authorized representatives of
the parties hereto.
 
    12.6 Entire Agreement. This Agreement embodies the entire agreement between
the parties and supersedes any prior representations, understandings and
agreements between the parties regarding the subject matter hereof. There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein.
 
    12.7 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such
invalidity or unenforceability in such jurisdiction, without rendering invalid
or unenforceable the remaining provisions hereof and without affecting the
validity or enforceability of any of the terms of this Agreement in any other
jurisdiction.
 
    12.8 Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
 
    12.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Evidence of the execution
and delivery of this Agreement may be by a telecopy transmission to a Party of
the other Party's signed copy of this Agreement.






IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.


LICENSOR: University of Health Network


By:                                                            


Name:                                                             


Title                                                            






LICENSEE: VistaGen Therapeutics, Inc.


By:                                                            
Name:                                                             


Title



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DEFINITIONS


    "Affiliate" shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, at least fifty percent (50%) of the
voting stock or other ownership interest of the other Person, or if it directly
or indirectly possesses the power to direct or cause the direction of the
management and policies of the other Person by any means whatsoever.



    "Confidential Information" shall mean, with respect to a Party, all
information (and all tangible and intangible embodiments thereof), that is owned
or controlled by such Party, is disclosed by or on behalf of such Party to the
other Party pursuant to this Agreement, and (if disclosed in writing or other
tangible medium) is marked or identified as confidential at the time of
disclosure to the receiving Party or (if otherwise disclosed) is identified as
confidential at the time of disclosure to the receiving Party and described as
such in writing within thirty (30) days after such disclosure. Notwithstanding
the foregoing, Confidential Information of a Party shall not include information
which, and only to the extent the receiving Party can establish by written
documentation, (a) has been generally known prior to disclosure of such
information by the disclosing Party to the receiving Party; (b) has become
generally known, without the fault of the receiving Party, subsequent to
disclosure of such information by the disclosing Party to the receiving Party;
(c) has been received by the receiving Party at any time from a source other
than the disclosing Party, rightfully having possession of and the right to
disclose such information free of confidentiality obligations; (d) has been
otherwise known by the receiving Party free of confidentiality obligations prior
to disclosure of such information by the disclosing Party to the receiving
Party; or (e) has been independently developed by employees or others on behalf
of the receiving Party without use of such information disclosed by the
disclosing Party to the receiving Party (each of the aforementioned (a) to (e) a
"Confidentiality Exception").
 
    "Effective Date" shall have the meaning set forth in the preamble to this
Agreement.

 
    "FDA" shall mean the Food and Drug Administration of the United States, or
the successor thereto, or its foreign equivalent in Canada, the EU or elsewhere.

 
    "Force Majeure" means an event or circumstance arising outside of the
reasonable control of a party, such as any act of God, flood, natural disaster,
embargo, acts of civil or military authorities, terrorism, labor strikes,
governmental embargos, and governmental orders.


    "IND" shall mean an investigational new drug application or similar
application which is required to be filed with the FDA prior to commencing a
clinical investigation of a drug pursuant to (US) 21 C.F.R. 312, or its foreign
equivalent in Canada, the EU or elsewhere.

 
 

--------------------------------------------------------------------------------

 
 
    "Intellectual Property" or "IP" shall mean all inventions (whether or not
patentable), discoveries, trade secrets, Confidential Information, Know-How,
data, technology, formulae, methods, processes, protocols, techniques,
compositions, and other protectible intangible rights, together with all related
Patent Rights, copyrights, trade secret rights, and other legally enforceable
rights.



    "Know-How" shall mean all trade secrets, know-how, data, information,
compositions and other technology (including, but not limited to, formulae,
procedures, protocols, techniques and results of experimentation and testing)
which are necessary or useful to make, use, develop, sell or seek regulatory
approval to market a composition, or to practice any method or process, at any
time claimed or disclosed in any issued patent or pending patent application
directly and specifically applicable to the Licensed Patents, the Licensed IP,
or the Licensed Products.

 
    "Licensed IP" shall have the meaning as defined in Exhibit B.


    "Licensed Patents" shall mean the Patent Rights applicable to the Licensed
IP.



    "Licensed Product(s)" shall mean any product or service that if made, used,
provided, offered to be provided, sold, offered for sale or imported would
infringe (but for the License Agreement) a Valid Claim of the Licensed Patents,
or that otherwise uses or incorporates the Licensed IP.



    "Milestone Event" shall have the meaning as defined in Section 4.1.



    "Milestone Payment" shall have the meaning as defined in Section 4.1.


    "NDA" shall mean a New Drug Application, or similar application for
marketing approval of a Product for use in the Field submitted to the FDA, or
its foreign equivalent in Canada, the EU or elsewhere.


    "Net Sales" shall mean, with respect to any Therapeutic-Related Licensed
Product, the gross sales price of such Therapeutic-Related Licensed Product
invoiced by Licensee or its Affiliates to customers who are not Affiliates (or
are Affiliates but are the end users of such Therapeutic-Related Licensed
Product) less, to the extent actually paid or accrued by License or its
Affiliate (as applicable), (a) reasonable credits, allowances, discounts and
rebates to, and chargebacks from the account of, such customers for
nonconforming, damaged, out-dated and returned Therapeutic-Related Licensed
Product; (b) freight and insurance costs incurred by License or its Affiliate
(as applicable) in transporting such Therapeutic-Related Licensed Product to
such customers; (c) reasonable cash, quantity and trade discounts, rebates and
other price reductions for such Therapeutic-Related Licensed Product given to
such customers under price reduction programs; (d) sales, use, value-added and
other direct taxes incurred on the sale of such Therapeutic-Related Licensed
Product to such customers; (e) customs duties, tariffs, surcharges and other
governmental charges incurred in exporting or importing such
Therapeutic-Relatedlicensed Product to such customers; and (f) a reasonable
allowance for uncollectible or bad debts determined in accordance with generally
accepted accounting principles.
 
 

--------------------------------------------------------------------------------

 
 
    "Party" shall mean either VistaGen or UHN; and "Parties" shall mean both
VistaGen and UHN.



    "Patent Rights" shall mean (a) all patents and patent applications worldwide
describing the Licensed IP listed on Exhibit B hereto, (b) all divisions,
continuations, continuations-in-part, that claim priority to, or common priority
with, the patent applications listed in clause (a) above or the patent
applications that resulted in the patents described in clause (a) above, and (c)
all patents that have issued or in the future issue from any of the foregoing
patent applications, including utility, model and design patents and
certificates of invention, together with any reissues, renewals, extensions or
additions thereto worldwide.
 
    "Person" shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.


    "Phase I Clinical Trial" shall mean a human clinical trial that is intended
to initially evaluate the safety and/or pharmacological effect of a Product in
subjects or that would otherwise satisfy requirements of (US) 21 C.F.R.
312.21(a), or its foreign equivalent in Canada, the EU or elsewhere.

 
    "Phase II Clinical Trial" shall mean a human clinical trial in any country
that is intended to initially evaluate the effectiveness of a Product for a
particular indication or indications in patients with the disease or indication
under study or would otherwise satisfy requirements of (US) 21 C.F.R. 312.21(b),
or its foreign equivalent in Canada, the EU or elsewhere.


    "Phase III Clinical Trial" shall mean a human clinical trial in any country,
the results of which could be used to establish safety and efficacy of a Product
as a basis for an NDA or would otherwise satisfy requirements of (US) 21 C.F.R.
312.21(c), or its foreign equivalent in Canada, the EU or elsewhere.


    "Revenues" shall mean (i)Net Sales of Therapeutic-Related Licensed
Product(s) sold by Licensee and its Affiliates, (ii) Sublicensing Consideration
received by Licensee and its Affiliates from Sublicense Agreements, and (iii)
Service Sales in respect of Service-Related Licensed Product(s).


    "Service-Related Licensed Product" shall mean a Licensed Product (i) that is
used in and/or for the provision of a research, development or other service to
a third party, or (ii) for use in, or as part of, a diagnostic kit or service.
 
    "Service Sales" shall mean, with respect to any Service-Related Licensed
Product, the gross amount of monies received for, associated with, or in respect
of Service-Related Licensed Product(s) invoiced by Licensee or its Affiliates to
customers or otherwise to third parties who are not Affiliates (or are
Affiliates but are the end users, beneficiaries, or otherwise recipients of such
Service-Related Licensed Product(s)).


    "Sublicense Agreement" shall mean any agreement or commitment pursuant to
which any of the rights of Licensee under this Agreement are sublicensed or
otherwise extended, granted or given to a Third Party (a Sublicensee).


    "Sublicensee" shall mean any Third Party to whom Licensee (or its
Affiliates) grants rights to use some of Licensee's rights under this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
    "Sublicensing Consideration" shall mean the aggregate consideration received
by Licensee or its Affiliates in consideration for granting sublicense rights to
a Sublicensee under the Licensed IP, including without limitation license fees,
milestone fees, minimum royalties, and earned royalties, but excluding (a)
amounts received to fund or reimburse Licensee's or its Affiliates' cost to
perform research, development or similar services specifically and directly
associated with Licensed Products, (b) amounts received in reimbursement of
Licensed IP patent or other Licensed IP-related out-of-pocket expenses
specifically and directly associated with Licensed Products; and (c) amounts
received in consideration for the sale of any debt or securities of Licensee or
its Affiliates.


    "Therapeutic-Related Licensed Product" shall mean a Licensed Product that
forms a constituent part of a therapeutic agent for use in human medical or
veterinary purposes.


    "Third Party" shall mean any Person other than Licensor, Licensee and their
respective Affiliates.
 
    "Valid Claim" shall mean a claim of an issued and unexpired patent included
within the Licensed Patent, which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B LICENSED IP [TO BE COMPLETED]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C THIRD PARTY LICENSE RIGHTS
[TO BE COMPLETED]

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1


TO
 
SPONSORED RESEARCH COLLABORATION AGREEMENT


    This Amendment No. 1 to Sponsored Research Collaboration Agreement (the
"Amendment"') is entered into as of April 19, 2010 by and between University
Health Network, an Ontario corporation incorporated under the University Health
Network Act 1997, having a principal research office at 610 University Avenue,
Suite 7-504, Toronto, Ontario, Canada MSG 2M9 ("UHN"), and VistaGen
Therapeutics, Inc., a California corporation having its principal address at 384
Oyster Point Blvd., Suite 8, South San Francisco, California 94080 ("VistaGen").


RECITALS


    WHEREAS, VistaGen and UHN entered into that certain Sponsored Research
Collaboration Agreement, dated September 18, 2007 (the "Agreement"), pursuant to
which VistaGen is funding a research project ("Project One") and had the option
to fund two additional research projects (the "Options") involving embryonic
stem cell technologies, with each such research project principally performed or
to be principally performed by Gordon Keller, Ph.D., Director of the McEwen
Center for Regenerative Medicine, a stem cell research center within UHN;
 
    WHEREAS, VistaGen and UHN now desire to amend the Agreement to extend the
term thereof and the time during which VistaGen may exercise the Options such
that (i) the term of the Agreement shall be five (5) years from the Effective
Date (as defined in the Agreement), provided however, that with respect to each
Option, the term of the Agreement shall be extended three (3) years from the
date of exercise of such Option by VistaGen and (ii) VistaGen shall have until
December 31, 2010 to exercise the Options; and
 
    WHEREAS, Section 8.7 of the Agreement provides that it may be amended only
with the written consent of VistaGen and UHN.
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, VistaGen and UHN hereby agree to amend the Agreement as follows:


AMENDMENT
 
    1. Definitions. Except as otherwise provided herein, capitalized terms used
in this Amendment shall have the definitions set forth in the Agreement.
 
    2. Amendment. Section 3 of the Agreement shall be deleted in its entirety
and amended to read in its entirety as follows:
"Attached hereto as Exhibit B-2 and Exhibit B-3 is a summary of two additional
Research Projects which the Parties would ultimately like to perform, pursuant
to additional funding from VistaGen. For a period of time ending on December 31,
2010, VistaGen shall have the option to elect to have UHN undertake and commence
performance of the Research Work for Project Two and/or Project Three. Upon
receipt by UHN and Principal Investigator of the written election by VistaGen to
commence any such Research Work, UHN and the Project Scientists (as listed in
said Exhibits B-l and/or B-2) shall commence to perform said Research Work. Upon
UHN receiving said written election, all of the terms set forth in Section 2 of
this Agreement (including, without limitation, the project funding provisions of
Section 2.2 and Exhibits B-2 and ^3) shall be applicable to the Research Project
identified in said written election (i.e. in respect of Project Two and/or
Project Three)."

 
 

--------------------------------------------------------------------------------

 
 
    3. Amendment. Section 7.1 of the Agreement shall be deleted in its entirety
and amended to read in its entirety as follows:
"Subject to earlier termination as provided below, the term of this Agreement
shall be for five (5) years, provided however, in the event that VistaGen
exercises either or both of its options on Project Two and Project Three as
described in Section 3 above, the term of the Agreement shall automatically be
extended to the date that is three (3) years from the date of exercise of such
option by VistaGen. Notwithstanding the foregoing, this Agreement may be renewed
or extended by mutual agreement of the parties."
 
    4. Research Project One. With respect to the three-year budget for Project
One attached to the Agreement as Exhibit B-l, UHN and VistaGen acknowledge and
agree that after third anniversary of the Effective Date of the Agreement, the
annual payments set forth in the Payment Schedule in Exhibit B-l shall continue
to apply for the term of the Agreement as extended by this Amendment.
 
    5. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.
 
    6. Conflicting Terms. In the event of any inconsistency or conflict between
the Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
 
    7. Entire Agreement. This Amendment and Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.


[Signature Page to Follow]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




UNIVERSITY HEALTH NETWORK
- Research
By:               ^^Jr^
Christopher J. Paige, Ph.D., VP -




VISTAGEN THERAPEUTICS, INC.

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2


TO


SPONSORED RESEARCH COLLABORATION AGREEMENT


    This Amendment No. 2 to Sponsored Research Collaboration Agreement
("Amendment No. 2") is entered into as of December J£, 2010 by and between
University Health Network, an Ontario corporation incorporated under the Toronto
Hospital Act 1997, having a principal research office at 610 University Avenue,
Suite 7-504, Toronto, Ontario, Canada MSG 2M9 ("UHN"). and VistaGen
Therapeutics, Inc., a California corporation having its principal address at 384
Oyster Point Blvd., Suite 8, South San Francisco, California 94080 ("VistaGen"),


RECITALS


    WHEREAS, VistaGen and UHN entered into that certain Sponsored Research
Collaboration Agreement, dated September 18, 2007 (the "Agreement"), pursuant to
which VistaGen is funding a research project ("Project One") and had the option
to fund two additional research projects (the "Options") involving embryonic
stem cell technologies, with each such research project principally performed or
to be principally performed by or under the direction of Gordon Keller, Ph.D.,
Director of the McEwen Center for Regenerative Medicine (the "McEwen Centre"), a
stem cell research center within UHN;
 
WHEREAS, pursuant to Amendment No. 1 to the Agreement ("Amendment No. 1"),
VistaGen and UHN extended the term of the     Agreement and the time during
which VistaGen may exercise the Options such that (i) the term of the Agreement
is now five (5) years from the Effective Date (as defined in the Agreement),
provided however, that with respect to each Option, the term of the Agreement
was extended three (3) years from the date of exercise of such Option by
VistaGen and (ii) VistaGen now has until December 31, 2010 to exercise the
Options;
 
    WHEREAS, VistaGen and UHN now desire to enter into this Amendment No. 2 to
(A) included induced pluripotent stem ("iPS") cell technology, (B) further
extend the term of the Agreement and the time during which VistaGen may exercise
the Options such that (i) the term of the Agreement shall be ten (10) years from
the Effective Date (as defined in the Agreement), provided however, that with
respect to each Option, the term of the Agreement shall be extended seven (7)
years from the date of exercise of such Option by VistaGen and (ii) VistaGen
shall have until December 31,2011 to exercise the Options and (C) include an
additional option to fund research projects other than Project One and the
Options and provide greater discretion and flexibility for VistaGen, UHN and Dr.
Gordon Keller, as Director of the McEwen Centre, to direct and redirect funding
under the Agreement among a wider range of research projects involving
scientists at the McEwen Centre beyond the currently predictable scope of
Project One and the two additional research projects covered by the Options;
 
    WHEREAS, VistaGen and UHN believe it is advisable and consistent with the
long term mutual strategic interests of the parties and the McEwen Centre for
VistaGen to issue Seven Hundred Thousand (700,000) shares of VistaGen Common
Stock to UHN solely for the benefit
of, and to support future research and development at, the McEwen Centre in
connection with this Amendment No. 2; and


    WHEREAS, Section 8.7 of the Agreement provides that the Agreement may be
amended only With the written consent of VistaGen and UHN.


    NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, VistaGen and UHN hereby agree to amend the Agreement as
follows:
 
 

 
 
 

--------------------------------------------------------------------------------

 
AMENDMENT
 
    1. Definitions. Except as otherwise provided herein, capitalized terms used
in this Amendment shall have the definitions set forth in the Agreement.
 
    2. Strategic Equity Issuance. As additional consideration for its rights and
privileges under this Agreement, as soon as practicable following the parties'
execution and delivery of this Amendment, VistaGen shall issue, or cause its
stock transfer agent to issue, to UHN, exclusively for the benefit of the McEwen
Centre, a total of seven hundred thousand (700,000) shares of VistaGen Common
Stock (the "Shares"). The parties hereby acknowledge that the current fair
market value of the Shares is One Million Fifty Thousand Dollars ($1,050,000).
In connection with the issuance of the Shares, UHN hereby agrees to execute and
deliver such additional documents as shall be reasonably requested by VistaGen's
legal counsel for the issuance of the Shares to be effected in compliance with
applicable United States and Canadian securities laws and regulations (the
"Securities Documents"). UHN hereby acknowledges that one or more of the
Securities Documents will include provisions (i) relating to, among other
things, reasonable limitations on UHN's ability to resell the Shares from
time-to-time and (ii) acknowledging that proceeds from all such resales shall be
used to fund research activities at the McEwen Centre.
3. Amendment. Recital B of the Agreement shall be deleted in its entirety and
amended to read in its entirety as follows:


"B. Gordon Keller, M.D., Ph.D. ("Dr. Keller") is the director of the McEwen
Centre of Regenerative Medicine, a center within UHN; Dr. Keller is involved in
developing pluripotent stem cell technologies and is involved in the Research
Field."
    4. Amendment. Section 3 of the Agreement shall be deleted in its entirety
and amended to read in its entirety as follows:
  "3.     Option for Research Project Two, Research Project Three and Option for
Future Research Projects


    3.1    Option for Research Project Two and Research Project Three.
Attached hereto as Exhibit B-2 and Exhibit B-3 is a summary of two additional
Research Projects which the Parties would ultimately like to perform, pursuant
to additional funding from VistaGen. For a period of time ending on December 31,
2011, VistaGen shall have the option to elect to have UHN undertake and commence
performance of the Research Work for Research Project Two and/or Research
Project Three. Upon receipt by UHN and Principal Investigator of the written
election by VistaGen to commence any such Research Work, UHN and the Project
Scientists (as shall be listed in said Exhibits B-2 and/or Bj;3 as the case may
be) shall commence to perform said Research Work. Upon UHN receiving said
written election, all of the terms set forth in Section 2 of this Agreement
(including, without limitation, the project funding provisions of Section 2.2
and Exhibits B-2 and B-3) shall be applicable to the Research Project identified
in said written election (i.e. in respect of Research Project Two and/or
Research Project Three). Research Project One, Research Project Two and Research
Project Three are referred to collectively as the "Core Research Projects".


    3.2     Option for Future Research Projects
VistaGen, UHN and Dr. Keller acknowledge their mutual interest in developing a
process to enable VistaGen and Dr. Keller to review, and to enable VistaGen to
consider funding, a wide range of future research projects, other than the Core
Research Projects, involving Dr. Keller and/or other McEwen Centre scientists
(each such project a "Future Research Project"), including, but not limited to,
the potential future projects described in Exhibit B-4 attached hereto. During
the term of this Agreement, VistaGen and Dr. Keller shall discuss regularly, but
no less frequently than monthly, potential sponsored research opportunities
arising from time-to-time and involving Dr. Keller and/or other McEwen Centre
scientists, each of which sponsored research opportunities could become a Future
Research Project. If (i) VistaGen and Dr. Keller are mutually interested in
pursuing a Future Research Project, (ii) VistaGen agrees to fund such Future
Research Project, and (iii) each of (a) the nature and scope of the Future
Research Project, (b) VistaGen's and Dr. Keller's mutual interest in such Future
Research Project, and (c) VistaGen's commitment to fund such Future Research
Project are expressed in writing to UHN, then, upon UHN's receipt of such
written expression of interest and commitment from VistaGen, all of the terms
set forth in Section 2 of this Agreement shall be applicable to each such Future
Research Project."
 
    5. Amendment. Section 7.1 of the Agreement shall be deleted in its entirety
and amended to read in its entirety as follows:
"Subject to earlier termination as provided below, the term of this Agreement
shall be for ten (10) years, provided, however, in the event that (i) VistaGen
exercises either or both of its options on Research Project Two and Research
Project Three as described in Section 3 above, or (ii) VistaGen agrees to fund a
Future Research Project, the term of the Agreement shall automatically be
extended to the date that is three (3) years from the date of exercise of such
option or agreement by VistaGen. Notwithstanding the foregoing, this Agreement
may be renewed or extended by mutual agreement of the parties."
 
    6. Amendment. Exhibit A to the Agreement shall be amended to include the
following additional definition:


    "Pluripotent stem cell" shall mean a stem cell that has the potential to
differentiate into any of the more than 200 types of cells in the human body,
can be expanded readily, and has diverse medical, research, drug development and
therapeutic applications, including, but not limited to, an embryonic stem cell
and an induced pluripotent stem cell."
 
    7. Amendment. Exhibit B-l, Exhibit B-2 and Exhibit B-3 to the Agreement
shall be deleted in their entirety and amended to read in their entirety as
Exhibit B-l, Exhibit B-2 and Exhibit B-3 attached to this Amendment.
 
    8. Research Project One. With respect to the three-year budget for Project
One attached to the Agreement as Exhibit B-l as amended hereby, UHN and VistaGen
acknowledge and agree that after third anniversary of the Effective Date of the
Agreement, the annual payments set forth in the Payment Schedule in Exhibit B-l
shall continue to apply for the term of the Agreement as extended by this
Amendment, unless and until the parties agree otherwise in writing.
 
    9. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.
 
    10. Conflicting Terms. In the event of any inconsistency or conflict between
the Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
 
    11. Entire Agreement. This Amendment and Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous
discussions and agreements with respect to this subject matter are superseded by
the Agreement and this Amendment. This Amendment may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.


[Signature Page to Follow]


IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
date first above written.




UNIVERSITY HEALTH NETWORK
Vice President, Research University Health Network


VISTAGEN THERAPEUTICS, INC.
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-l RESEARCH PROJECT ONE
 
    1.  Development of Drug Discovery and Screening Approaches with Pluripotent
Stem Cell -derived Cardiomyocytes.
The overall goal of these studies is to establish improved methods for the
production of mature of human pluripotent stem cell (hPSC)-derived
cardiomyocytes suitable for use in drug discovery, drug screening, drug
toxicology assessment, and drug rescue. This project builds on recent
advancements from Dr. Keller's lab relating to new methods for the efficient and
reproducible generation of cardiomyocytes from hPSC. The project will focus on
addressing the following issues: 1) to characterize the functional and
fhaturational status of the hPSC-derived cardiomyocytes in vitro; 2) to develop
methods for the large scale production of hPSC-derived cardiomyocytes suitable
for use in drug discovery and screening; 3) provide cells and methods for the
study of response of Cardiomyocytes to select known and compounds that effect
their biology and functional activity; and 4) provide cells and methods for the
use and validation of cardiomyocytes as predictive toxicology screening assays.
 
    2. Payment Schedule:


       (a) $175,000      per year for personnel and supplies
       (b) $ 70,000      per year for 40% indirect overhead costs
       (c) $245,000      total fully burdened annual costs
       (d)  VistaGen shall make quarterly payments in the sum of $61,250,
payable quarterly in advance
 
 
EXHIBIT B-2


RESEARCH PROJECT TWO
 
    1. Human Pluripotent Stem Cell-derived Hepatocytes. The overall goal of
these studies is to establish improved methods for the production of mature of
human pluripotent stem cell (hPSC)-derived hepatocytes suitable for use in drug
discovery, drug screening, drug toxicology assessment, and drug rescue. This
project builds on recent advancements from Dr. Keller's lab relating to improved
methods for the efficient and reproducible generation of endodetmal cells from
hPSC. The project will focus on addressing the following issues: 1) to
characterize the functional and maturational status of the hPSC-derived
hepatocytes in vitro;
2) to develop methods to produce mature hPSC-derived hepatocytes expressing
mature adult levels Of functional P450 enzymes for drug metabolism studies; 3)
to develop methods for the large scale production of hPSC-derived hepatocytes
suitable for drug metabolism and toxicity screening.
 
    2. Payment Schedule:


       (a) $175,000      per year for personnel and supplies
       (b) $ 70,000      per year for 40% indirect overhead costs
       (c) $245,000      total fully burdened annual costs
       (d)  VistaGen shall make quarterly payments in the sum of $61,250,
payable quarterly in advance
 
EXHIBIT B-3


RESEARCH PROJECT THREE
 
    1. Human ES Cell-derived Beta-islet Cells. The overall goal of these studies
is to establish improved methods for the production of mature of human
pluripotent stem cell (hPSC)-derived (3-islet cells suitable for use in drug
discovery, drug screening, and drug rescue. This project builds on recent
advancements from Dr. Keller's lab relating to improved methods for the
efficient and reproducible generation of endodermal cells from hPSC. The project
will focus on addressing the following issues: 1) to characterize the functional
and maturational status of the hPSC-derived |3-islet cells in vitro; 2) to
develop methods to produce mature glucose-responsive hPSC-derived (3-islet cells
expressing adult levels of insulin; 3) to develop methods for the large scale
production of hPSC-derived |3-islet potentially suitable for in vivo
transplantation studies.
 
    2. Payment Schedule:


       (a) $ 175,000      per year for personnel and supplies
       (b) $ 70,000      per year for 40% indirect overhead costs
       (c) $245,000      total fully burdened annual costs
       (d)  VistaGen shall make quarterly payments in the sum of $61,250,
payable quarterly in advance
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-4


FUTURE RESEARCH PROJECTS




During the term of this Agreement, VistaGen and Dr. Keller shall consult
regularly, at least once per month, about potential Future Research Projects,
including, but not limited to, one or more of the following:
>  Generation and development of induced pluripotent stem ("iPS") cells for
potential uses in predictive toxicology screening, drug rescue, drug discovery
and therapeutics applications;
>  Human pluripotent stem cell ("hPSC")-derived gut endocrine cells suitable for
potential uses in diabetes drug discovery and therapies;
>  hPSC-derived osteoblast cells suitable for potential uses in osteoporosis
drug discovery and therapies; and
>  hPSC-derived skin cells suitable for potential uses in cosmaceutical
screening, drug discovery and therapeutic applications.